Exhibit 10.1

BB&T CORPORATION
2012 INCENTIVE PLAN

Nonqualified Option Agreement

(Employee)

Grant Date: __________, 20___ Date Vesting Begins: __________, 20___ Expiration
date: __________, 20___

THIS AGREEMENT (the “Agreement”), dated effective as of _______, 20___ (the
“Grant Date”), between BB&T CORPORATION, a North Carolina corporation (“BB&T”)
for itself and its Affiliates, and the Employee (the “Participant”) specified in
the above Notice of Grant and Agreement (the “Notice of Grant”), is made
pursuant to and subject to the provisions of the BB&T Corporation 2012 Incentive
Plan, as it may be amended and/or restated from time to time (the “Plan”).

BB&T desires to carry out the purposes of the Plan by affording the Participant
an opportunity to purchase shares of BB&T’s common stock, $5.00 par value per
share (the “Common Stock”), as hereinafter provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1.                  Incorporation of Notice of Grant and Plan. The Notice of
Grant is part of this Agreement and incorporated herein. The rights and duties
of BB&T and the Participant under this Agreement shall in all respects be
subject to and governed by the provisions of the Plan, the terms of which are
incorporated herein by reference. In the event of any conflict between the
provisions in this Agreement and those of the Plan, the provisions of the Plan
shall govern. Unless otherwise provided herein, capitalized terms in this
Agreement shall have the same definitions as set forth in the Plan.

2.                  Grant of Option. Pursuant to the Plan, effective as of the
Grant Date, BB&T grants to the Participant, subject to the terms and conditions
of the Plan and to the terms and conditions herein, the right and option (the
“Option”) to purchase from BB&T all or any part of an aggregate of the number of
shares (the “Shares”) of Common Stock specified in the Notice of Grant at a
purchase price (the “Option Price”) of <<$_________>> per Share, such Option
Price being the Fair Market Value per share of Common Stock on the Grant Date.
This Option is designated as a Nonqualified Option and, as such, is not intended
to be an incentive stock option under Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”). Such Option will be vested and exercisable as
hereinafter provided.

3.                  Terms and Conditions. The Option is subject to the following
terms and conditions:

 

 

(a)               Expiration Date. Unless the Option terminates earlier pursuant
to the terms of the Plan or this Agreement, the Option shall expire on
__________, 20___ (the “Expiration Date”) (such term commencing with the Grant
Date and ending on the Expiration Date being referred to as the “Option
Period”).

(b)               Exercise of Option. Except as provided in Sections 4, 5, 6, 7,
8 and 10 and subject to the authority of the Administrator to accelerate the
exercisability of this Option, this Option shall become vested and exercisable
with respect to 33 1/3% of the Shares subject to the Option on the first year
anniversary of the Grant Date and with respect to an additional 33 1/3% of the
Shares subject to the Option on each annual anniversary of the Grant Date over
the following two years, so that the Option shall be fully vested and fully
exercisable on the third-year anniversary of the Grant Date. To the extent the
Option has become vested and exercisable in accordance with the preceding
sentence, it shall continue to be vested and exercisable until the earlier of
the termination of the Participant’s rights hereunder pursuant to Sections 4, 5,
6, 7, 8 and 10, or until the Expiration Date. The Option may be exercised with
respect to any number of whole Shares less than the full number for which the
Option could be exercised. A partial exercise of the Option shall not affect the
Participant’s right to exercise the Option with respect to the remaining Shares,
subject to the conditions of the Plan and this Agreement. The Option may not be
exercised at any time unless the Participant shall have been in the continuous
service as an Employee from the date hereof to the Exercise Date of the Option,
subject to the provisions of Sections 4, 5, 6, 7, 8 and 10.

(c)                Method of Exercising and Payment for Shares. The Option shall
be exercised by delivering a written or electronic notice (the “Notice of
Exercise”) to the attention of BB&T or its agent. The Exercise Date shall be the
date on which BB&T or its agent receives a fully completed Notice of Exercise;
provided, however, that with respect to the exercise of an Option in which
Shares relating to such Option are sold in the market, the Exercise Date is the
date that the Shares relating to the Option are so sold and provided further
that in all other exercises where the Notice of Exercise is received after the
market closes, the Exercise Date is the next trading day of the Common Stock.
Payment of the Option Price may be made (i) in cash or by cash equivalent, and,
if permitted under applicable law, payment may also be made (ii) by delivery of
shares of Common Stock owned by the Participant at the time of exercise for a
period of at least six months (or such other time period deemed necessary by the
Administrator); (iii) by delivery of the Notice of Exercise to BB&T or its agent
and delivery to a broker of written or electronic notice of exercise and
irrevocable instructions to promptly deliver to BB&T or its agent the amount of
sale or loan proceeds to pay the Option Price; or (iv) by any combination of the
foregoing methods. Shares delivered in payment of the Option Price shall be
valued at their Fair Market Value on the Exercise Date, as determined in
accordance with the Plan. Upon the exercise of an Option in whole or in part,
payment of the Option Price in accordance with the provisions of the Plan and
this Agreement, and satisfaction of such other conditions as may be established
by the Administrator, BB&T shall promptly deliver to the Participant the Shares
purchased.

In the event that the Option shall be exercised pursuant to this Section 3 by
any person other than the Participant, the Notice of Exercise shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.

- 2 -

 

(d)               Shareholder Rights. The Participant and the Participant’s
legal representative, legatees or distributees shall not be deemed to be the
holder of any Shares subject to the Option and shall not have any rights of a
shareholder unless and until Shares have been issued and delivered to him, her
or them under the Plan. The Option shall not provide dividend or dividend
equivalent rights, and the Participant shall have no dividend rights, unless and
until Shares have been issued to the Participant pursuant to the exercise of the
Option. The Shares of Common Stock acquired upon exercise of the Option shall be
issued in the name of the Participant (or if the Participant is deceased, in the
name of the Participant’s beneficiary or beneficiaries) and distributed to the
Participant (or if the Participant is deceased, to the Participant’s beneficiary
or beneficiaries) as soon as practicable following receipt of Notice of
Exercise, payment of the Option Price (except as may otherwise be determined by
BB&T or its agent in the event of payment of the Option Price pursuant to
Section 4.7(c) of the Plan), and payment of applicable taxes.

(e)                Nontransferability of Option. The Option shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession, except as may be permitted by the
Administrator in its sole discretion (and in a manner consistent with the
registration provisions of the Securities Act). Except as may be permitted by
the preceding sentence, (i) during the lifetime of the Participant, the Option
may be exercised only by the Participant; and (ii) no right or interest of a
Participant in the Option shall be liable for, or subject to, any lien,
obligation or liability of such Participant. The designation of a beneficiary in
accordance with the Plan shall not constitute a transfer.

4.                  Termination of Employment. Except as provided in Sections 5,
6, 7 and 8 (and unless otherwise determined by the Administrator in accordance
with the terms of the Plan), in the event that the employment of the Participant
with BB&T or an Affiliate terminates for any reason, other than the
Participant’s termination of employment due to involuntary termination without
Just Cause, Retirement, death or Disability, the Participant may exercise the
Option only with respect to those Shares of Common Stock as to which the Option
has become vested and exercisable pursuant to Section 3(b) as of the date of the
Participant’s termination of employment (the “Termination Date”). The
Participant may exercise the Option with respect to such Shares no more than
thirty (30) days after the date of the Participant’s Termination Date (but in
any event prior to the Expiration Date), and the Option shall terminate at the
end of such thirty- (30-) day period.

5.                  Involuntary Termination Without Just Cause. In the event
that the Participant’s employment with BB&T or an Affiliate is involuntarily
terminated by BB&T without Just Cause, the Option shall become fully vested and
fully exercisable as of the Participant’s Termination Date without regard to the
installment exercise limitations set forth in Section 3(b). For purposes of this
Agreement, the involuntary termination of the Participant by BB&T shall be
without Just Cause unless the termination is on account of the Participant’s (a)
dishonesty, theft or embezzlement; (b) refusal or failure to perform the
Participant’s assigned duties for BB&T or its Affiliates in a satisfactory
manner; or (c) engaging in any conduct that could be materially damaging to BB&T
or its Affiliates without a reasonable good faith belief that such conduct was
in the best interest of BB&T or any of its Affiliates. The determination of Just
Cause shall be made by the Administrator or its designee, and its determination
shall be final and conclusive. The Participant may exercise the Option following
an involuntary termination without Just Cause until the Expiration Date.

- 3 -

 

6.                  Exercise After Termination of Employment Due to Retirement.
In the event that the Participant remains in the continuous employ of BB&T or an
Affiliate from the Grant Date until the Participant’s termination of employment
due to Retirement, the Option shall become fully vested and fully exercisable as
of the date of the Participant’s Retirement without regard to the installment
exercise limitations set forth in Section 3(b) if, and only if, the Participant
has completed at least six (6) calendar months of continuous employment after
the Grant Date (beginning with the first day of the calendar month following the
Grant Date and ending on the last working day of the sixth (6th) calendar
month). The Participant may exercise the Option following the Participant’s
termination of employment due to Retirement until the Expiration Date.

7.                  Exercise in the Event of Death. In the event that the
Participant remains in the continuous employ of BB&T or an Affiliate from the
Grant Date until the Participant’s death, the Option shall become fully vested
and fully exercisable as of the date of death without regard to the installment
exercise limitations set forth in Section 3(b). The Option shall be exercisable
by such person or persons who are designated as the Participant’s beneficiary or
beneficiaries in accordance with the terms of the Plan and this Agreement, or,
if no such valid beneficiary designation exists, then by the Participant’s
estate or by such person or persons as shall have acquired the right to exercise
the Option by will or the laws of descent and distribution. The person or
persons entitled to exercise the Option following the Participant’s death may
exercise the Option until the Expiration Date.

8.                  Exercise in the Event of Disability. In the event that the
Participant remains in the continuous employ of BB&T or an Affiliate from the
Grant Date until the date of the Participant’s termination of employment on
account of Disability (as determined in accordance with the Plan), the Option
shall become fully vested and fully exercisable as of the date of the
Participant’s termination of employment on account of Disability without regard
to the installment exercise limitations set forth in Section 3(b). The
Participant may exercise the Option following such termination of employment
until the Expiration Date.

9.                  Fractional Share. A fractional Share shall not be issuable
hereunder, and when any provision hereof may entitle the Participant to a
fractional Share, such fraction shall (unless the Administrator determines
otherwise) be disregarded.

10.              Change of Corporate Control.

(a)               Notwithstanding Sections 3, 4, 5, 6, 7 and 8, and in the event
that there is “Change of Control” as defined in this Section 10, of BB&T
subsequent to the date hereof, the Option shall (subject to the terms of Section
10(c) herein) become fully vested and fully exercisable as of the effective date
of such event without regard to the installment exercise limitations set forth
in Section 3(b).

(b)               For purposes of this Section 10, a “Change of Control” will be
deemed to have occurred on the earliest of the following dates: (i) the date any
person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), together with
its affiliates, excluding employee benefit plans of BB&T and its Affiliates, is
or becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
thirty percent (30%) or

- 4 -

 

more of the combined voting power of BB&T’s then outstanding securities; or (ii)
the date when, as a result of a tender offer or exchange offer for the purchase
of securities of BB&T (other than such an offer by BB&T for its own securities),
or as a result of a proxy contest, merger, consolidation or sale of assets, or
as a result of any combination of the foregoing, individuals who at the
beginning of any consecutive twelve- (12-) month period during the Option Period
constituted BB&T’s Board, plus new directors whose election or nomination for
election by BB&T’s shareholders is approved by a vote of at least two-thirds of
the directors still in office who were directors at the beginning of such
twelve- (12-) month period (collectively, the “Continuing Directors”), cease for
any reason during such twelve- (12-) month period to constitute at least
two-thirds of the members of such board of directors; (iii) the date the
shareholders of BB&T approve an agreement for the sale or disposition by BB&T of
all or substantially all of BB&T’s assets within the meaning of Section 409A; or
(iv) the date that any one person, or more than one person acting as a group,
acquires ownership of stock of BB&T that, together with stock held by such
person or group constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of BB&T within the meaning of
Section 409A.

(c)                Notwithstanding Section 10(a) and Section 10(b) above, the
term “Change of Control” shall not include any event that is a “Merger of
Equals.” For purposes of the Plan and this Agreement, the term “Merger of
Equals” means any event that would otherwise qualify as a Change of Control if
the event (including, if applicable, the terms and conditions of the related
agreements, exhibits, annexes, and similar documents) satisfies all of the
following conditions as of the date of such event: (i) the Board of BB&T or, if
applicable, a majority of the Continuing Directors has, prior to the change in
control event, approved the event; (ii) at least fifty percent (50%) of the
common stock of the surviving corporation outstanding immediately after
consummation of the event, together with at least fifty percent (50%) of the
voting securities representing at least fifty percent (50%) of the combined
voting power of all voting securities of the surviving corporation outstanding
immediately after the event shall be owned, directly or indirectly, by the
persons who were the owners, directly or indirectly, of the common stock and
voting securities of BB&T immediately before the consummation of such event in
substantially the same proportions as their respective direct or indirect
ownership immediately before such event of the common stock and voting
securities of BB&T, respectively; (iii) at least fifty percent (50%) of the
directors of the surviving corporation immediately after the event shall be
composed of directors who were Directors or Continuing Directors immediately
before the event; and (iv) the person who was the Chief Executive Officer
(“CEO”) of BB&T immediately before the event shall be the CEO of the surviving
corporation immediately after the event. If a transaction constitutes a Merger
of Equals, then, notwithstanding the provisions of Section 10(b) above, the
vesting of the Option will not be accelerated due to the Merger of Equals, but
the Option shall instead continue to vest, if at all, in accordance with the
provisions of Sections 3, 4, 5, 6, 7, 8, and 10 herein.

11.              No Right to Continued Employment; Forfeiture of Award. Neither
the Plan, the grant of the Option nor any other action related to the Plan shall
confer upon the Participant any right to continue in the employment or service
of BB&T or an Affiliate or affect in any way with the right of BB&T or an
Affiliate to terminate an individual’s employment or service at any time. Except
as otherwise expressly provided in the Plan or this Agreement, all rights of the
Participant under the Plan with respect to the Option shall terminate upon
termination of the employment of the Participant with BB&T or the Affiliate. The
grant of the Option does not create any obligation

- 5 -

 

on the part of BB&T or an Affiliate to grant any further awards. So long as the
Participant shall continue to be an Employee, the Option shall not be affected
by any change in the duties or position of the Participant.

12.              Superseding Agreement. This Agreement supersedes any
statements, representations or agreements of BB&T with respect to the grant of
the Option or any related rights, and the Participant hereby waives any rights
or claims related to any such statements, representations or agreements. This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, employment agreement or any
other similar agreement between the Participant and BB&T or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements.

13.              Amendment and Termination; Waiver. Subject to the terms of the
Plan, this Agreement may be modified or amended only by the written agreement of
the parties hereto. The waiver by BB&T of a breach of any provision of this
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.

14.              Withholding; Tax Matters; Fees.

(a)               BB&T or an Affiliate shall report all income and withhold all
required local, state, federal, foreign and other income tax obligations and any
other amounts required to be withheld by any governmental authority or law from
any amount payable in cash with respect to the Option. If any withholding is
required, prior to the delivery or transfer of any Shares or any other benefit
conferred under the Plan, BB&T or an Affiliate shall require the Participant or
other recipient to pay to BB&T or an Affiliate in cash the amount of any tax or
other amount required by any governmental authority to be withheld and paid over
by BB&T or an Affiliate to such authority for the account of such recipient.
Notwithstanding the foregoing, the Administrator may establish procedures to
permit a recipient to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income, employment and other tax
obligations relating to the Option, by electing (the “election”) to have BB&T
withhold Shares from the Shares to which the recipient is entitled. The number
of Shares to be withheld shall have a Fair Market Value as of the Exercise Date
as nearly equal as possible to the amount of such obligations being satisfied.
Each election must be made to the Administrator or its agent in accordance with
election procedures established by the Administrator.

(b)               BB&T has made no warranties or representations to the
Participant with respect to the tax consequences (including but not limited to
income tax consequences) related to the Option or issuance, transfer or
disposition of Shares following exercise of the Option, and the Participant is
in no manner relying on BB&T or its representatives for an assessment of such
tax consequences. The Participant acknowledges that there may be adverse tax
consequences related to the grant of the Option or the acquisition or
disposition of the Shares subject to the Option and that the Participant should
consult a tax advisor prior to such grant, acquisition or disposition. The

- 6 -

 

Participant acknowledges that the Participant has been advised that the
Participant should consult with the Participant’s own attorney, accountant,
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that BB&T has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

(c)                All third party fees relating to the exercise, delivery, or
transfer of any Option or Shares shall be paid by the Participant or other
recipient. To the extent the Participant or other recipient is entitled to any
cash payment from BB&T or any of its Affiliates, the Participant hereby
authorizes the deduction of such fees from such payment(s) without further
action or authorization of the Participant or other recipient; and to the extent
the Participant or other recipient is not entitled to any such payments, the
Participant or other recipient shall pay BB&T or its designee an amount equal to
such fees immediately upon the third party’s charge of such fees.

15.              Severability. The provisions of this Agreement are severable;
and if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

16.              Right of Offset. Notwithstanding any other provision of the
Plan or this Agreement, subject to any applicable laws to the contrary, BB&T may
reduce the amount of any benefit or payment otherwise payable to or on behalf of
the Participant by the amount of any obligation of the Participant to BB&T or an
Affiliate that is or becomes due and payable, and the Participant shall be
deemed to have consented to such reduction.

17.              Counterparts; Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

18.              Notices. Any and all notices under the Option shall be in
writing, and sent by hand delivery or by certified or registered mail (return
receipt requested and first-class postage prepaid), in the case of BB&T, to its
Human Systems Division, 200 West Second Street (27101), PO Box 1215,
Winston-Salem, NC 27102, attention: Human Systems Division Manager, and in the
case of the Participant, to the last known address of the Participant as
reflected in BB&T’s records.

19.              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina, without
regard to the principles of conflicts of law, and in accordance with applicable
United States federal laws.

20.              Successors and Assigns. Subject to the limitations stated
herein and in the Plan, this Agreement shall be binding upon and inure to the
benefit of the Participant and the Participant’s executors, administrators and
permitted transferees and beneficiaries and BB&T and its successors and assigns.

21.              Compliance with Laws; Restrictions on Option and Shares. BB&T
may impose such restrictions on the Option and Shares or any other benefits
underlying the Option as it may deem advisable, including without limitation
restrictions under the federal securities laws,

- 7 -

 

federal tax laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws applicable to such
securities. Notwithstanding any other provision in the Plan or this Agreement to
the contrary, BB&T shall not be obligated to issue, deliver or transfer shares
of Common Stock under the Plan, make any other distribution of benefits under
the Plan, or take any other action, unless such delivery, distribution or action
is in compliance with all applicable laws, rules and regulations (including but
not limited to the requirements of the Securities Act). BB&T may cause a
restrictive legend to be placed on any Shares issued pursuant to the Option in
such form as may be prescribed from time to time by applicable laws and
regulations or as may be advised by legal counsel.

22.              Adjustment of Award.

(a)               The Administrator shall have authority to make adjustments to
the terms and conditions of the Option in recognition of unusual or nonrecurring
events affecting BB&T or any Affiliate, or the financial statements of BB&T or
any Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

(b)               Notwithstanding anything contained in the Plan or elsewhere in
this Agreement to the contrary, (i) the Administrator, in order to comply with
applicable law (including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act) and any risk management requirements and/or
policies adopted by BB&T, retains the right at all times to decrease or
terminate the Option and payments under the Plan, and any and all amounts
payable under the Plan or paid under the Plan shall be subject to clawback,
forfeiture, and reduction to the extent determined by the Administrator as
necessary to comply with applicable law and/or policies adopted by BB&T; and
(ii) in the event any legislation, regulation(s), or formal or informal guidance
require(s) any compensation payable under the Plan (including, without
limitation, the Award) to be deferred, reduced, eliminated, paid in a different
form or subjected to vesting, the Option shall be deferred, reduced, eliminated,
or subjected to vesting or other restrictions as, and solely to the extent,
required by such legislation, regulation(s), or formal or informal guidance.

23.              Cash Settlement. Notwithstanding any provision of the Plan or
this Agreement to the contrary, the Administrator may cause the Option or
portion thereof to be canceled in consideration of an alternative Award or cash
payment of an equivalent cash value, as determined by the Administrator, made to
the holder of such canceled Option.

24.              Conditions upon Grant, Vesting, or Exercise of Option.

(a) Notwithstanding anything in the Plan or this Agreement to the contrary, to
the extent that either (i) the Administrator or the Board of Governors of the
Federal Reserve System determines that any change to the Plan and/or this
Agreement is required, necessary, advisable, or deemed appropriate to improve
the risk sensitivity of the Option, whether by (a) adjusting the Option
quantitatively or judgmentally based on the risk the Participant’s activities
pose to BB&T or an Affiliate; (b) extending the vesting period of the Option;
(c) extending the vesting period and adjusting for actual losses or other
performance issues; or (d) otherwise as

- 8 -

 

required by the Administrator or the Federal Reserve System; or (ii) the
Administrator or the United States government (including, without limiting any
agency thereof) determines that any change to the Plan and/or this Agreement is
required, necessary, advisable, or deemed appropriate to comply with any
applicable law, regulation, or requirement; then this Agreement and/or the
Option shall be automatically amended to incorporate such change, without
further action of the Participant, and the Administrator shall provide the
Participant notice thereof.

(b) Notwithstanding anything contained in the Plan or this Agreement to the
contrary, to the extent that either the Administrator or the United States
government (including, without limitation, any agency thereof) determines that
the Option granted to the Participant pursuant to this Agreement is prohibited
or substantially restricted by, or subjects BB&T or an Affiliate to any adverse
tax consequences that BB&T or an Affiliate is not otherwise subject to on the
Grant Date because of any current or future United States law, any rule or
regulation, or other authority, then this Agreement shall automatically
terminate effective as of the Grant Date and the Option shall automatically be
cancelled as of the Grant Date without further action on the part of the
Administrator or the Participant and without any compensation to the Participant
for such termination and cancellation. The Administrator agrees to provide
notice to the Participant of any such termination and cancellation.

IN WITNESS WHEREOF, BB&T and the Participant have entered into this Agreement
effective as of the Grant Date. Should the Participant fail to acknowledge his
or her acceptance of this Agreement, this Agreement may become null and void as
of the Grant Date, and the Participant may forfeit any and all rights hereunder
at the discretion of the Administrator.

 

* * *

 

 



 

 